         Case 3:20-cv-02379-TWR-BLM Document 3 Filed 04/15/21 PageID.71 Page 1 of 5

       UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA


Constitution Association, Inc., et al.


                                        Plaintiff(s)
                                                                               Case No.: 20CV2379 TWR BLM
                                                                     vs.                                                                                                     •··    \
Kamala Devi Harris                                                                                   \.,.-, --~-=;:t~ '. __:J~:..                                                    I
                                          Defendant
                                                                                                      \ I
                                                                                                      I               \
                                                                                                                               APH 15 2021
                               AFFIDAVIT OF SERVICE BY CERTIFIED MAIL\
                                                                                                       '
                                                                                                                     ~\:: ,;-;             ·.·,:·;;iCTE
                                                                                                                  VL..::::r,,._ ~ ... ;-;..~~,:_~rT OF Ct's\;;~•__:~,,·,~::
                                                                                                                                                                             ...
                                                                                                           S. O.UT. 1.--ll::tl..t•.' 1J..• -:.: ·' ,.u       ...... ~-.. __ . .' .. '.:

                                                                                                       \   •w         . .,._. ·-··· ~ ....--··
I, Louis Gerrick, a Private Process Server, being duly sworn, depose aud say, I have been duly authorized!~ -;;:;ake service of the
documents listed herein in the above entitled case, I am over the age of eighteen years and am not a party to or otherwise interested
in this matter.

DOCUMENT(S): Summons, Civil Cover Sheet, and Verified Complaint for Declaratory and Injunctive Relief, Verification of
Complaint for Injunctive Relief, and Exhibits to Verified Complaint for Declaratory and Injunctive Relief

SERVE TO: Kamala Devi Harris

SERVICE ADDRESS: The White House, Office of the Vice President,1600 Pennsylvania Avenue, NW, Washington, DC 20500

METHOD OF SERVICE: Per COVID-19 service of process protocol, service was completed by mailing a copy of the documents
listed herein to Kamala Devi Harris, The White House, Office of the Vice President, 1600 Pennsylvania Avenue, NW, Washington,
DC 20500 on 02/26/2021 via United States Postal Service, Certified Mail, Return Receipt Requested. Article Number: 7019 1120
000 I 3834 2475.

I declare under penalty of perjury that this information is true.




       Z. I z Co ,L'2/ o-L 1
             .
                                                                                       -1-                   ~-


                                                                I!
  Executed On                                                                        Louis Gerrick
                                                                                                                                     Client Ref Number:N/A
                                                                    [!]    .                                                                Job #: 1586686




                 Capitol Process Services, Inc.11827 18th Street, NW, Washington, DC 20009 I (202) 667-0050
               Case 3:20-cv-02379-TWR-BLM Document 3 Filed 04/15/21 PageID.72 Page 2 of 5
 I




AO 441     Summons in a Civil Action


                                       United States District Court
                                            SOUTHERN DISTRICT OF CALIFORNIA


     Constitution Association, Inc., by its founders, George F.X.
     Rombach and Douglas V. Gibbs as well as its v.p. Dennis R.
     Jackson, and B. Green, R. Handy, A. Hurley, R. Hvidston, R.
     Kowell, H. Lewis, C. Mongiello, R. Reiss, L. Reyes, J. Scarafone,          Civil Action No. 20CV2379 TWR BLM
     R. Short, S. St John, L. Stucky, J. Yates and T. Evans
                                                               Plaintiff
                                       V.
     Kamala Devi Harris




                                                            Defendant

                                                     SUMMONS IN A CIVIL ACTION
     To: (Defendant's name and address)




                 A lawsuit has been filed against you.
             Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
     if you are the United States or a United States agency, or an office or employee of the United States described
     in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
     motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
     plaintiff or plaintiff's attorney, whose name and address are:

                 DENNIS R. JACKSON
                 27636 Ynez Road, Suite L-7 #111
                 Temecula, CA 92591
                 (949) 500-1850

           If you fail to respond, judgment by default will be entered against you for the relief demanded in the
     complaint. You also must file your answer or motion with the court.

         Date:              12/7/20                                        John Morrill
                                                                           CLERK OF COURT
                                                                           S!                    S. Dunbar
                                                                                      Signature of Clerk or Deputy Clerk
            Case 3:20-cv-02379-TWR-BLM Document 3 Filed 04/15/21 PageID.73 Page 3 of 5
 •
        UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA


Constitntion Association, Inc., et al.


                                        Plaintiff(s)
                                                                               Case No.: 20CV2379 TWR BLM
                                                                                                                                                           . ..---·~--•---·-
                                                                                                              i~·· .., '.
                                                                                                                                                     .,
                                                                                                                                                            ~~
                                                                                                                                        }                   ~

                                                                     vs.                                                      '
                                                                                                                         1;, -~         - •,•,>:,   ..;:                    1
                                                                                                                ,ill,]

                                                                                                                         li1 .~.... '   '"·'-'••·   :._.)~                 ;

                                                                                                          r-=15~
Kamala Devi Harris


                                           Defendant                                                      L-=~ . . _J
                                                                                                         CLERK US             • 1<: l--?l(l
                                                                                                                                              ~u-~
                                                                                                                                                           CCII 'Hr
                                                                                                                                                                           \
                               AFFIDAVIT OF SERVICE BY CERTIFIED M                                  RYUTHERN DI~-                           _,F            :,,,~;)~~~•-
I, Louis Gerrick, a Private Process Server, being duly sworn, depose and say, I have been duly authorized to make service of the
documents listed herein in the above entitled case, I am over the age of eighteen years and am not a party to or otherwise interested
in this matter.

DOCUMENT(S): Summons, Civil Cover Sheet, and Verified Complaint for Declaratory and Injunctive Relief, Verification of
Complaint for Injunctive Relief, and Exhibits to Verified Complaint for Declaratory and Injunctive Relief

SERVE TO: Kamala Devi Harris

SERVICE ADDRESS: The White House, Office of the Vice President, 1600 Pennsylvania Avenue, NW, Washington, DC 20500

METHOD OF SERVICE: Per COVID-19 service of process protocol. By mailing the documents listed herein to Kamala Devi
Harris at The White House, Office of the Vice President,1600 Pennsylvania Avenue, NW, Washington, DC 20500 on 02/26/2021
via United States Postal Service, Certified Mail, Return Receipt Requested. Article Number: 7019 1120 0001 3834 2475. Service
was delivered on 03/09/2021, per USPS.com - USPS Tracking Results attached.


1 declare under penalty of perjury that this infonnation is true.




     Lf /    b1Tu·z<                                                                 -~· ~
  Executed On                                                                        Louis Gerrick



                                                                    -
                                                                                                                                    Client Ref Number:N/A
                                                                    [!I    .                                                            Job #: 1586686




               Capitol Process Services, Inc. I 1827 18th Street, NW, Washington, DC 20009 I (202) 667-0050
4/6/2021
             Case 3:20-cv-02379-TWR-BLM Document 3 Filed 04/15/21 PageID.74 Page 4 of 5
                                                     USPS.com® - USPS Tracking® Results




   USPS Tracking®                                                                                 FAQs)




                                               Track Another Package            +




   Tracking Number: 70191120000138342475                                                        Remove X


   Your item was picked up at a postal facility at 3:43 am on March 9, 2021 in WASHINGTON, DC
   20500.




    ~ Delivered, Individual Picked Up at Postal Facility
   March 9, 2021 at 3:43 am
   WASHINGTON, DC 20500


   Get Updates v




       Text & Email Updates                                                                        V


       Tracking History                                                                            V


       Product Information                                                                         V



                                                      See Less A




                                    Can't find what you're looking for?
                           Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/goffrackConfirmAction                                                               1/2
        Case 3:20-cv-02379-TWR-BLM Document 3 Filed 04/15/21 PageID.75 Page 5 of 5



A0441   SummonsinaCivilAction


                                  United States District Court
                                        SOUTHERN DISTRICT OF CALIFORNIA


   Constitution Association, Inc., by its founders, George F.X.
   Rombach and Douglas V. Gibbs as well as its v.p. Dennis R.
   Jackson, and B. Green, R. Handy, A. Hurley, R. Hvidston, R.
   Kowell, H. Lewis, C. Mongiello, R. Reiss, L. Reyes, J, Scarafone,
   R. Short, S. St John, L. Stucky, J. Yates and T. Evans                     Civil Action No. 20CV2379 TWR BLM
                                                             Plaintiff
                                   v.
    Kamala Devi Harris




                                                          Defendant

                                                   SUMMONS IN A CIVIL ACTION
   To: (Defendant's name and address)




           A lawsuit has been filed against you.
           Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
   if you are the United States or a United States agency, or an office or employee of the United States described
   in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
   motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
   plaintiff or plaintiff's attorney, whose name and address are:
             DENNIS R. JACKSON
             27636 Ynez Road, Suite L-7 #111
             Temecula, CA 92591
             (949) 500-1850

           If you fail to respond,judgment by default will be entered against you for the relief demanded in the
    complaint. You also must file your answer or motion with the court.

                   12/7/20_ __
    Date: _ _......:.=-:..c.::..:.                                       John Morrill
                                                                         CLERK OF COURT
                                                                         S/                  S. Dunbar
                                                                                   Signature of Clerk or Deputy Clerk
